TOWNSEND, District Judge.
On this motion for a preliminary injunction, complainant claims public acquiescence in the validity of its patent, infringement, and that defendant is estopped to deny validity by reason of tbe previous relations of the parlies in interest. [ am not satisfied that defendant’s proposed construction will not infringe certain claims of the patent in suit. But, as it is admitted that defendant is financially responsible, tbe motion will be denied on the ground that defendant is under contract to furnish the guns in question to the government of the United (States within six weeks from the present time, for use in time of war for coast defense, and under the pressure of immediate and impending danger. In these circumstances, the defendant should not be restrained from delivering such necessary war material to the government.